Citation Nr: 0500846	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected sinusitis.  

2. Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative disk disease of the 
lumbar spine.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1996 to July 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision in which the 
RO granted an initial rating of 10 percent for degenerative 
disk disease of the lumbar spine, and a noncompensable rating 
for sinusitis.  

A March 2004 rating decision increased the evaluation of the 
service-connected sinusitis to 10 percent, effective in July 
2001.  The issue of entitlement to a higher rating for 
sinusitis remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected sinusitis.  He essentially contends 
his service-connected sinusitis is more severe than 
contemplated by the 10 percent rating currently assigned 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6514 (2004).  

The veteran also seeks an initial rating in excess of 10 
percent for degenerative disk disease of the lumbar spine.  
He essentially contends his service-connected lumbar spine 
disorder is more severe than contemplated by the 10 percent 
rating currently assigned under 38 C.F.R. § 4.71a, DC 5293 
(2004).  

Under DC 6514, 10 percent evaluation was warranted with one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation was 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  A 50 percent rating is assigned 
following radical surgery, or near constant sinusitis.  
38 C.F.R. § 4.97, DC 6514.  

The Board notes an October 2003 VA examination, noting a 
history of sinusitis for the year and indicating that the 
veteran requires medication for relief.  The veteran reported 
having symptoms of congestion, rhinorrhea, sneezing, 
headaches, postnasal drips, sore throat, cough and laryngitis 
to the examiner.  The examiner observed that the veteran's 
sinuses were without tender, and indicating that the veteran 
has edematous mucous membranes, bilaterally, with the right 
nasal passage significantly blocked and the left one patent.  
The veteran was diagnosed with sinusitis.  

This examination did not adequately address the frequency of 
occurrence requirements set forth in the rating criteria for 
DC 6514.  

Additionally, the United States Court of Veterans Appeals 
(the Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004), and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App 202 (1995).  

Of record is the October 2003 VA examination in which the 
veteran was diagnosed with degenerative disk disease of the 
lumbar spine with significant discomfort and activity 
limitation.  

In the instant case, the Board believes that the October 2003 
VA examination, did not adequately address the degree of 
functional loss with any associated neurological abnormality 
or the number and extent of incapacitating episodes 
experienced by the veteran due to his service-connected 
lumbar spine disc disease or other symptoms.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

The assistance provided by VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Having reviewed the complete record, and considering the VA 
examination has not fully addressed the frequency of 
occurrence of the veteran's sinusitis or the extent of the 
low back impairment, the Board finds that additional VA 
medical examinations are warranted before the veteran's 
claims can be adjudicated, and remands the case for further 
development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his sinusitis and lumber spine 
disorder.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The veteran should also be afforded a 
VA examination to determine the severity 
of his service- connected sinusitis.  The 
examiner should be provided with, and 
review, the veteran's claims folder and a 
copy of the current rating criteria for 
sinusitis, under 38 C.F.R. § 4.97, DC 
6514 (2004).  The examination report 
should annotate in his report that a 
review of the claims folder was made.  
All indicated testing should be done.  
The examiner should obtain a detailed 
history regarding the frequency, duration 
and severity of the veteran's 
incapacitating and non-incapacitating 
episodes of the sinusitis on a yearly 
basis and if antibiotic treatment was 
required.  The examiner should also 
identify, to the extent possible, the 
complaints, symptoms and findings that 
are attributable to the sinusitis versus 
other respiratory disorders.  

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
to ascertain the current severity of his 
service-connected lumbar spine disc 
disease.  The claims folder must be 
provided to the examiner for review, and 
the examiner's report should annotate 
that a review was made.  The examiner 
should be asked to include x-ray studies 
and to provide complete observations of 
the functional range motion of the low 
back (with and without pain).  In 
additional, the examiner should identify 
the nature and extent of any related 
neurological deficit and incapacitating 
episodes due to the service-connected 
lumbar spine disc disease.  All findings 
should be reported in detail.  

4.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




